--------------------------------------------------------------------------------

Exhibit 10.1
 
Alliance For ☐ ☐ ☐ ☐ ☐


Financial ☐ ☐ ☐ ☐


Growth, Inc. ☐ ☐ ☐


September 28, 2016


Mr. Patrick Bennett
Chief Executive Officer
Cosi, Inc.
294 Washington Street, Suite 510
Boston, MA 02108


Re: Agreement for the Provision of Interim Management Services


Dear Pat:


This letter, together with the attached Schedule(s), and General Terms and
Conditions, sets forth the agreement (“Agreement”) between Alliance For
Financial Services, Inc., a Florida corporation (“Alliance”) and Cosi, Inc.,
(“Cosi”) a Delaware corporation, together with all of its affiliates and
subsidiaries (the “Company”) (hereinafter collectively referred to as (the
“Parties”) for the engagement of ALLIANCE to provide a temporary employee to the
Company to assist it in its restructuring as described below.


All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s), and General Terms and Conditions. The Company and
ALLIANCE are each a “party,” and together the “parties.” The engagement of
ALLIANCE, including any ALLIANCE employees, shall be under the supervision of
the Company’s Chief Executive Officer.


OBJECTIVE AND TASKS


ALLIANCE will provide Mr. Randy Kominsky (“Kominsky”) to serve as the Company’s
Chief Restructuring Officer (“CRO”), reporting to the Company’s Chief Executive
Officer. Working collaboratively with the senior management team, the Board of
Directors and other Company professionals, Mr. Kominsky will assist the Company
in evaluating and implementing strategic and tactical options through the
restructuring process. In addition to the standard duties of a CRO, the CRO role
may include working with the Company to do the following:


● Work with the senior management and other employees of the Company and its
advisors to provide restructuring support advice.


☐ Assist in preparation required for a Chapter 11 proceeding in the event a
formal proceeding is necessary to effectuate a deleveraging event.
 
1

--------------------------------------------------------------------------------



☐ Provide courtroom testimony to support the restructuring process, if
necessary.


☐ In the event a Chapter 11 filing occurs, assist with the preparation of the
statement of affairs, schedules and other regular reports required by the
Bankruptcy Court as well as providing assistance in such areas as testimony
before the Bankruptcy Court on matters that are within ALLIANCE'S areas of
expertise and to assist the Company in the event it sells substantially all of
its assets pursuant to Section 363 of the Bankruptcy Code.


● Assist management of the Company establish and implement a restructuring
strategy designed to maximize enterprise value, taking into account the unique
interests of key constituencies.


● Assist management with developing a business plan model and other related
forecasts that will assist in negotiations with lenders, noteholders, equity
holders and other key constituents.


● Assist the Company with managing a virtual data room to facilitate due
diligence requests that will be requested by various constituents as part of the
sale and/or restructuring process.


● Assist the Company with preparation of any intercompany schedules.


● Assist with developing a rolling 13-week receipt and disbursement cash flow
forecasting model necessary to support a restructuring process, and identify
potential opportunities to enhance liquidity.


● Coordinate with the Company's advisors and management to ensure a cohesive
strategy, that is developed and delivered to the key constituents throughout the
restructuring process.


● Work with the Company and its team to further identify and implement both
short-term and long-term liquidity generating initiatives.


● Communicate with the Company’s stakeholders, including but not limited to,
vendors, customers, employees, lenders, creditor committees, Court officials,
attorneys and other service providers, as required, and assist the Company with
negotiations with these constituents.


● Assist with such other matters as may be requested by management that fall
within ALLIANCE'S expertise and that are mutually agreeable.


TIMING AND OTHER MATTERS


Alliance will commence this engagement after receipt of a copy of the Agreement
executed by the Company. It is anticipated that the commencement date will be
October 4, 2016.
 
2

--------------------------------------------------------------------------------



The Company shall compensate Alliance for its services and reimburse Alliance
for expenses, as set forth on Schedule 1.


If the Company seeks protection under the U.S. Bankruptcy Code, the Company
agrees to immediately apply to the Bankruptcy Court to obtain approval of
ALLIANCE’S retention and Retainer nunc pro tunc to the date of filing (the
“Petition Date”) pursuant to 11 U.S.C. §§ 327, 328 and 363. ALLIANCE understands
that, as of the Petition Date, its retention and the terms thereof are subject
to Bankruptcy Court approval.


It these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.


We look forward to working with you.


Sincerely,


ALLIANCE FOR FINANCIAL GROWTH, INC.


/s/ Randy Kominsky
_________________________________________
By: Randy Kominsky
Title: President


COSI, INC.


/s/ Patrick Bennett
_________________________________________
By: Patrick Bennett
Title: Interim Chief Executive Officer
 
3

--------------------------------------------------------------------------------



ALLIANCE FOR FINANCIAL GROWTH, INC.
GENERAL TERMS AND CONDITIONS


These General Terms and Conditions (“Terms”) are incorporated into the Agreement
to which these Terms are attached. In case of conflict between the wording in
the letter and/or schedule(s) and these Terms, the wording of the letter and/or
schedule(s) shall prevail.


Section 1. Company Responsibilities.


The Company shall undertake responsibilities as set forth below:


1.          Provide reliable and accurate detailed information, materials,
documentation; and


2.          Make decisions and take future actions, as the Company determines in
its sole discretion, on any recommendations made by ALLIANCE in connection with
this Agreement.


3.          ALLIANCE’s delivery of the services and the fees charged are
dependent upon (i) the Company’s timely and effective completion of its
responsibilities; and (ii) timely decisions and approvals made by the Company’s
management. In connection with any Chapter 11 filing, the Company shall apply
promptly to the Bankruptcy Court for approval of the Company’s retention of
ALLIANCE under the terms of the Agreement pursuant to 11 U.S.C. §§ 327, 328 and
363. The form of retention application and proposed order shall be reasonably
acceptable to ALLIANCE. ALLIANCE shall have no obligation to provide any further
services if the Company becomes a debtor under the Bankruptcy Code unless
ALLIANCE’s retention under the terms of the Agreement is approved by a final
order of the Bankruptcy Court reasonably acceptable to ALLIANCE. The Company
shall assist, or cause its counsel to assist, with filing, serving and noticing
of papers related to ALLIANCE’s fees and expense matters.


Section 2. Retainer, Billing, Payments and Taxes.


Retainer. Upon execution of the Agreement, the Company shall promptly pay
ALLIANCE the agreed-upon advance Evergreen retainer as set forth on Schedule 1.
Invoices for weekly services rendered will be offset against the Evergreen
retainer paid the previous Friday. Any unearned portion of the Evergreen
retainer will be applied against the final invoice or returned to the Company at
the end of the engagement.


Billing and Payments. ALLIANCE will submit an invoice each Monday for work
during the prior week indicating the amount due for the prior week. The invoice
will not contain the number of hours worked or any detailed description of the
services performed. Instead, the invoice will be for the amount of the Fees and
Expenses based on Schedule 1. All payments to be made to ALLIANCE shall be due
and payable upon delivery of each invoice to the Company. ALLIANCE shall apply
the Evergreen retainer to the outstanding invoice, once completed and forwarded
to the Company. Thereafter, the Evergreen retainer shall be replenished by
Company for the following week via wire transfer to ALLIANCE’s bank account. All
amounts invoiced are based on services rendered and expenses incurred to date,
and are not contingent upon future services or Work Product (as defined below),
or the outcome of any case or matter. “Fees,” as used in this Agreement, shall
include all amounts payable by the Company to ALLIANCE in accordance with
Schedule 1, but excluding reimbursable expenses. If the Company becomes a debtor
under the Bankruptcy Code, due to the ordinary course and unavoidable
reconciliation of fees and submission of expenses immediately prior to, and
subsequent to, the Petition Date, ALLIANCE may have incurred but not billed fees
and reimbursable expenses which relate to the prepetition period. ALLIANCE will
seek Court approval to apply the Retainer to these amounts.
 
4

--------------------------------------------------------------------------------



Taxes. ALLIANCE’s fees are exclusive of taxes or similar charges, which shall be
the responsibility of the Company (other than taxes imposed on ALLIANCE’s income
generally). If ALLIANCE’s fees are subject to any taxes, such as State sales
tax, Goods and Services Tax/Harmonized Sales Tax or Value Added Tax, then
ALLIANCE will include such taxes on its invoices as separate line items.


Section 3. Relationship of the Parties.


The parties intend that an independent contractor relationship will be created
by the Agreement. As an independent contractor, ALLIANCE will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business. Employees of ALLIANCE will not be
entitled to receive from the Company any vacation pay, sick leave, retirement,
pension or social security benefits, workers’ compensation, disability,
unemployment insurance benefits or any other employee benefits. ALLIANCE will be
responsible for all employment, withholding, income and other taxes incurred in
connection with the operation and conduct of its business.


Section 4. Confidentiality.


Each party shall use reasonable efforts, but in no event less effort than it
would use to protect its own confidential information, to keep confidential all
non-public confidential or proprietary information obtained from the other party
during the performance of ALLIANCE’s services hereunder (the “Confidential
Information”), and neither party will disclose any Confidential Information to
any other person or entity. “Confidential Information” includes the terms of
this Agreement, non-public confidential and proprietary data, plans, reports,
schedules, drawings, accounts, records, calculations, specifications, flow
sheets, computer programs, source or object codes, results, models or any work
product relating to the business of either party, its subsidiaries,
distributors, affiliates, vendors, customers, employees, contractors and
consultants. The foregoing is not intended to prohibit, nor shall it be
construed as prohibiting, ALLIANCE from making such disclosures of Confidential
Information that ALLIANCE reasonably believes are required by law or any
regulatory requirement or authority, to clear client conflicts. ALLIANCE may
also disclose Confidential Information to its partners, directors, officers,
employees, independent contractors, counsel and agents who have a need to know
the Confidential Information as it relates to the services being provided under
this Agreement, provided ALLIANCE is responsible for any breach of these
confidentiality obligations by any such parties. ALLIANCE may make reasonable
disclosures of Confidential Information to third parties, such as the Company’s
suppliers and/or vendors, in connection with the performance of ALLIANCE’s
obligations and assignments hereunder, provided ALLIANCE such third party
executes a Confidentiality Agreement is bound by confidentiality obligations. In
addition, ALLIANCE will have the right to disclose to any person that it
provided services to the Company or its affiliates, but shall not provide any
other information about its involvement with the Company. The obligations of the
parties under this Section 4 shall survive the end of any engagement between the
parties for a period of one (1) year. Work Product (as defined in Section 5) may
contain ALLIANCE proprietary information or other information that is deemed to
be Confidential Information for purposes of this Agreement. Therefore, the
parties acknowledge and agree that: (i) all information (written or oral),
including advice and Work Product (as defined in Section 5) generated by
ALLIANCE in connection with this engagement is intended solely for the benefit
and use of the Company in connection with this Agreement; and (ii) no such
information shall be used for any other purpose, disseminated to any third
parties, or quoted or referred to with or without attribution to ALLIANCE at any
time in any manner or for any purpose without ALLIANCE’s prior approval (not to
be unreasonably withheld or delayed), except as required by law.
 
5

--------------------------------------------------------------------------------



Section 5. Intellectual Property.


All analyses, final reports, presentation materials, and other work product
(other than any Engagement Tools, as defined below) that ALLIANCE creates or
develops specifically for the Company and delivers to the Company as part of
this engagement (collectively known as “Work Product”) shall be owned by the
Company and shall constitute Company Confidential Information as defined above.
ALLIANCE may retain copies of the Work Product and any


Confidential Information necessary to support the Work Product subject to its
confidentiality obligations in this Agreement. All methodologies, processes,
techniques, ideas, concepts, know-how, procedures, software, tools, templates,
models, utilities and other intellectual property that ALLIANCE has created,
acquired or developed or will create, acquire or develop (collectively,
“Engagement Tools”), are, and shall be, the sole and exclusive property of
ALLIANCE. The Company shall not acquire any interest in the Engagement Tools
other than a limited, worldwide, perpetual, non-transferable license to use the
Engagement Tools to the extent they are contained in the Work Product. The
Company acknowledges and agrees, except as otherwise set forth in this
Agreement, that any Engagement Tools provided to the Company are provided “as
is” and without any warranty or condition of any kind, express, implied or
otherwise, including, implied warranties of merchantability or fitness for a
particular purpose.


Section 6. Framework of the Engagement.


The Company acknowledges that it is retaining ALLIANCE solely to assist and
advise the Company as described in the Agreement. This engagement shall not
constitute an audit, review or compilation, or any other type of financial
statement reporting engagement.
 
6

--------------------------------------------------------------------------------



Section 7. Indemnification and Other Matters.


The Company shall release, indemnify, hold harmless and defend Randy Kominsky,
ALLIANCE and its affiliates and its and their partners, directors, officers,
employees, counsel and agents (collectively, the “ALLIANCE Parties”) from and
against all claims, liabilities, losses, costs, expenses and damages arising out
of or in connection with the engagement of ALLIANCE that is the subject of the
Agreement. The Company shall pay damages and expenses as incurred, including
reasonable legal fees and disbursements of counsel. If, in the opinion of
counsel, representing both parties in the matter covered by this indemnification
creates a potential conflict of interest, the ALLIANCE Parties may engage
separate counsel to represent them at the Company’s expense. The Company’s
indemnification obligations in this Section 7 shall be primary to, and without
allocation against, any similar indemnification obligations that ALLIANCE may
offer to its personnel generally, and the Company’s D&O insurance coverage for
the indemnitees shall be specifically primary to, and without allocation
against, any other valid and collectible insurance coverage that may apply to
the indemnitees (whether provided by ALLIANCE or otherwise). ALLIANCE is not
responsible for any third-party products or services separately procured by the
Company. The Company’s sole and exclusive rights and remedies with respect to
any such third party products or services are against the third-party vendor and
not against ALLIANCE, whether or not ALLIANCE is instrumental in procuring such
third-party product or service. ALLIANCE acknowledges that, during the pendency
of any Bankruptcy Court approved retention, these indemnification provisions are
subject to modification as may be stated within the Bankruptcy Court’s retention
order.


The Company shall specifically include and cover employees and agents serving as
directors or officers of Alliance or affiliates from time to time with direct
coverage under the Company’s policy for liability insurance covering its
directors, officers and any equivalently placed employees (“D&O insurance”).
Prior to ALLIANCE accepting any officer position, the Company shall, at the
request of ALLIANCE, provide ALLIANCE a copy of its current D&O policy, a
certificate(s) of insurance evidencing the policy is in full force and effect,
and a copy of the signed board resolutions and any other documents as ALLIANCE
may reasonably request evidencing the appointment and coverage of the
indemnitees. The Company will maintain such D&O insurance coverage for the
period through which claims can be made against such persons. The Company
disclaims a right to distribution from the D&O insurance coverage with respect
to such persons.


The Company’s indemnification obligations in this Section 7 shall be primary to
and without allocation against, any similar indemnification obligations that
ALLIANCE may offer to its personnel generally, and the Company’s D&O insurance
coverage for the indemnitees shall be specifically primary to, and without
allocation against, any other valid and collectible insurance coverage that may
apply to the indemnitees.


Section 8. Governing Law and Arbitration.


The Agreement is governed by and shall be construed in accordance with the laws
of the State of Delaware with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof. Any
controversy or claim arising out of or relating to the Agreement, or the breach
thereof, shall be settled by arbitration. Each party shall appoint one
non-neutral arbitrator. The two party arbitrators shall select a third
arbitrator. If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA). The arbitration shall be conducted in
Boston, Massachusetts under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award. The arbitrators may award costs and
attorneys’ fees to the prevailing party. Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, ALLIANCE may in its sole discretion proceed
directly to a court of competent jurisdiction to enforce the terms of this
Agreement for any claim (and any subsequent counter claim) against the Company
relating to either: (i) the non-payment of Fees or expenses or the Restructuring
Fee due under this Agreement; or (ii) the nonperformance of obligations under
Section 7. In the event the Company files a proceeding under Chapter 11, of
Title 11 of the United States Code, the Company and ALLIANCE agree that the
Bankruptcy Court shall have exclusive jurisdiction over any and all matters
arising under or in connection with this Agreement. In any court proceeding
arising out of this Agreement, the parties hereby waive any right to trial by
jury.
 
7

--------------------------------------------------------------------------------



Section 9. Termination and Survival.


The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination ALLIANCE
will be entitled to any Fees and expenses and the Restructuring Fee that have
accrued as of the date of such termination and are due under the provisions of
this Agreement (for fixed fee engagements, fees will be pro rata based on the
amount of time completed). Such payment obligation shall inure to the benefit of
any successor or assignee of ALLIANCE. Sections 2, 4, 5, 7, 8, 9, 10 and 11
these Terms, the provisions of Schedule 1 and the obligation to pay accrued Fees
and expenses and the Restructuring Fee shall survive the expiration or
termination of this Agreement.


Section 10. Limit of Liability.


THE ALLIANCE PARTIES SHALL NOT BE LIABLE TO THE COMPANY, OR ANY PARTY ASSERTING
CLAIMS ON BEHALF OF THE COMPANY, EXCEPT FOR DIRECT DAMAGES FOUND IN A FINAL
DETERMINATION TO BE THE DIRECT RESULT OF THE GROSS NEGLIGENCE, BAD FAITH,
SELF-DEALING OR INTENTIONAL MISCONDUCT OF ALLIANCE. THE ALLIANCE PARTIES SHALL
NOT BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, LIQUIDATED OR SPECIAL DAMAGES, LOST
PROFITS, LOST DATA, REPUTATIONAL DAMAGES, PUNITIVE DAMAGES OR ANY OTHER SIMILAR
DAMAGES UNDER ANY CIRCUMSTANCES, EVEN IF THEY HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE ALLIANCE PARTIES’ AGGREGATE LIABILITY, WHETHER
IN TORT, CONTRACT, OR OTHERWISE, IS LIMITED TO THE AMOUNT OF FEES PAID TO
ALLIANCE FOR SERVICES UNDER THIS AGREEMENT (OR IF THE CLAIM ARISES FROM AN
ADDENDUM TO THIS AGREEMENT, UNDER THE APPLICABLE ADDENDUM) (THE “LIABILITY
CAP”).The Liability Cap is the total limit of the ALLIANCE Parties’ aggregate
liability for any and all claims or demands by anyone pursuant to this
Agreement, including liability to the Company, to any other parties hereto, and
to any others making claims relating to the work performed by ALLIANCE pursuant
to this Agreement. Any such claimants shall allocate any amounts payable by the
ALLIANCE Parties among themselves as appropriate, but if they cannot agree on
the allocation it will not affect the enforceability of the Liability Cap. Under
no circumstances shall the aggregate of all such allocations or other claims
against the ALLIANCE Parties pursuant to this Agreement exceed the Liability
Cap. ALLIANCE acknowledges that, during the pendency of any Bankruptcy Court
approved retention, the Liability Cap may be subject to modification as may be
stated within the Bankruptcy Court’s retention order.
 
8

--------------------------------------------------------------------------------



Section 11. General.


Equitable Remedies. Each party acknowledges and agrees that money damages alone
may not be an adequate remedy for a breach of the Agreement. Each party agrees
that the non-breaching party shall have the right to seek a restraining order
and/or an injunction for any breach of this


Agreement. If any provision of the Agreement is found to be invalid or
unenforceable, then it shall be deemed modified or restricted to the extent and
in the manner necessary to render the same valid and enforceable.


Related Matters. If an ALLIANCE Party is required by applicable law, legal
process or government action to produce information or testimony as a witness
with respect to this Agreement, the Company shall reimburse ALLIANCE for any
professional time and expenses (including reasonable external and internal legal
costs) incurred to respond to the request, except in cases where an ALLIANCE
Party is a party to the proceeding or the subject of the investigation. ALLIANCE
will have the right to obtain independent legal counsel to obtain advice with
respect to its services under this engagement. The Company will reimburse
ALLIANCE for the reasonable and documented fees and expenses of such independent
legal counsel.


Severability. If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.


Entire Agreement. This Agreement, including the letter, the Terms and the
Schedule(s), contains the entire understanding of the Parties hereto relating to
the services to be rendered by ALLIANCE and supersedes any other communications,
agreements, understandings, representations, or estimates among the parties
(relating to the subject matter hereof) with respect to such services, The
Agreement, including the letter, the Terms and the schedule(s), may not be
amended or modified in any respect except in a writing signed by the parties.
ALLIANCE is not responsible for performing any services not specifically
described herein or in a subsequent writing signed by the Parties.


Joint and Several. If there is more than one party to this Agreement, the
Company shall cause each other entity which is included in the definition of
Company to be jointly and severally liable for the Company’s liabilities and
obligations set forth in this Agreement.


Third-Party Beneficiaries. The indemnitees shall be third-party beneficiaries
with respect to Section 7 hereof.


Data Protection. ALLIANCE acknowledges, and the Company agrees, that in
performing the services hereunder, ALLIANCE may from time to time be required to
process certain personal data on behalf of the Company. In such cases: (i) the
Company agrees that it is acting as a data controller with respect to any such
personal data and that it shall comply with all applicable international,
federal, state, provincial and local data protection, privacy or information
security laws, rules, regulations, directives, and governmental requirements;
(ii) ALLIANCE will not be required to provide any notices to the data subjects
of any such personal data before processing the data, if any such notices or
consents are required; and (iii) ALLIANCE shall endeavor to (a) act only on
reasonable instructions from the Company within the scope of the services of
this Agreement; (b) have in place appropriate technical and organizational
security measures against unauthorized or unlawful processing of personal data
and against accidental loss or destruction of, or damage to, personal data; and
(c) comply (to the extent applicable to it and/or the process) with relevant
data protection, privacy or other similar laws or regulations regarding the
collection, storage, processing and use of personal data in connection with this
Agreement.
 
9

--------------------------------------------------------------------------------



Notices. All notices required or permitted to be delivered under the Agreement
shall be sent, if to ALLIANCE, to:


Alliance For Financial Growth, Inc.
3101 S. Ocean Drive, #3205
Hollywood, FL 33019
Attention: Randy Kominsky


and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to ALLIANCE. All notices under the Agreement shall be
sufficient only if delivered by overnight mail. Any notice shall be deemed to be
given only upon actual receipt.
 
10

--------------------------------------------------------------------------------



SCHEDULE 1


FEES AND EXPENSES


1. Fees: ALLIANCE’s fees (“Fees”) will be determined and paid on a weekly basis
depending on the specific ALLIANCE personnel used and at ALLIANCE’s rates, which
are:


Randy Kominsky - Mr. Kominsky will work full time as the Company’s CRO. The
Company agrees to pay ALLIANCE a rate of Thirteen Thousand Seven Hundred and
Fifty Dollars ($13,750) per week. This weekly amount equates to a rate of $275
per hour based on a 50 hour work week. The weekly Fees will be prorated if at
least 50 hours per week are not worked, provided however, that Alliance will not
need to keep track of all hours worked. The weekly fee will be paid before the
close of business on the Friday prior to the following work week and may be
applied by ALLIANCE against the invoice prepared for the weekly services
rendered on the following Friday as an Evergreen retainer. The Evergreen
retainer shall be replenished that same Friday by close of business for the
following week until this Agreement is terminated pursuant to the provisions
hereof.


2. Success Fee: In addition to the weekly Fees, the Company agrees to pay
ALLIANCE a restructuring fee (the “Restructuring Fee”) in the event that a Sale
(as defined below) occurs. The Company understands and acknowledges that the
Restructuring Fee is an integral part of ALLIANCE’S compensation for this
engagement and that the weekly Fee basis of $275 per hour for Mr. Kominsky’s
time is substantially below the standard hourly rate for someone of Mr.
Kominsky’s skill and expertise.


The Company agrees to pay ALLIANCE a Restructuring Fee via wire transfer to
ALLIANCE’S bank account equal to two and one half percent (2.5%) of the
aggregate gross purchase price received by the Company or of any qualified
credit bid submitted by any of the Company’s secured lenders in connection with
the sale, transfer, or other disposition of all or substantially all of the
Company's assets or equity interests in a transaction pursuant to Section 363 of
the Bankruptcy Code (a "Sale"), provided however, that the Restructuring Fee
will not exceed Two Hundred and Fifty Thousand Dollars ($250,000) nor be less
than One Hundred and Fifty Thousand Dollars ($150,000), regardless of the amount
of the aggregate gross price received by the Company or credit bid submitted by
any of the Company’s secured lenders. The Restructuring Fee will be paid in full
on the closing date of the Sale.
 
11

--------------------------------------------------------------------------------



3. Expenses: In addition to the weekly Fees set forth in this Schedule, the
Company shall pay directly, or reimburse ALLIANCE upon receipt of periodic
billings, for all reasonable and documented out-of-pocket expenses incurred in
connection with this Agreement, such as travel, lodging and meals. The Company
will be entitled to approve any individual expense item greater than $250. The
Company also agrees to promptly pay all of ALLIANCE’S reasonable legal expenses,
as well as travel and out of pocket expenses incurred by the lawyers, in
connection with this Agreement, including the negotiation of this Agreement and
ALLIANCE’S retention papers filed in Bankruptcy Court (but not to exceed $5,000
for the negotiation of the Agreement and review of the retention papers, but
which limit will not be applicable for all travel and time spent by the lawyers
for any court hearings or separate work related to the retention), and in
connection with the payment of all Fees and expenses and the Restructuring Fee
due under the Agreement.


4. Retainer: The Company shall pay ALLIANCE a retainer of $30,000, of which
there will be an Evergreen weekly retainer of $13,750 to be applied against the
first week of Fees, $6,250 of which will be applied to expenses as they are
incurred as set forth in this Schedule, and the balance of $10,000 will be used
to pay legal expenses as they are incurred, all in accordance with Section 2 of
the General Terms and Conditions and the Schedule.


5. Payment: ALLIANCE will submit weekly invoices listing the days worked or
prorated time, and expenses incurred if any. All invoices shall be immediately
due and payable following receipt by the Company of the corresponding invoice.
No discount is provided for prompt payment, and none shall be taken, and there
will no interest on any invoices paid late.
 
12

--------------------------------------------------------------------------------



SCHEDULE 2


DISCLOSURES


To the best of their knowledge, ALLIANCE and Mr. Kominsky believe that they do
not have any financial interest or business connection with the Company other
than as contemplated by this Agreement, and as outlined in the following
paragraph, and neither ALLIANCE nor Mr. Kominsky knows of any fact or situation
that would represent a conflict of interest for ALLIANCE or Mr. Kominsky with
regard to the Company.


ALLIANCE and Mr. Kominsky, however, have not completed a thorough check of the
parties in interest with regard to the Company. Upon receiving the information
from the Company with respect to the parties in interest, ALLIANCE and Mr.
Kominsky will promptly complete a search of its relationships and will notify
you of any connections ALLIANCE or Mr. Kominsky may have with such parties in
interest.


The Parties agree that this Schedule 2 may be updated from time to time to
disclose additional connections or relationships between ALLIANCE and Mr.
Kominsky and the interested parties.
 
 
13

--------------------------------------------------------------------------------